                 Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 1 of 20




 1

 2                               UNITED STATES DISTRICT COURT
 3
                                     DISTRICT OF COLUMBIA

 4   RISHABH KHURANA                                     Case No.
     604 Lindsley Dr. Apt 1G
 5   Morristown, NJ 07960
 6
     Plaintiff                                           COMPLAINT
 7
     v.
 8
     UNITED STATES CITIZENSHIP AND
 9
     IMMIGRATION SERVICES
10
     20 Massachusetts Ave NW,
     Washington DC 20529
11

12

13
                                             BACKGROUND
14
           1. This case involves review under the Administrative Procedure Act of a decision of the
15

16
              United States Citizenship and Immigration Services (USCIS) denying a petition by a

17            U.S. employer (Axtria, Inc.) to classify the plaintiff, Rishabh Khurana, as an H-1B

18            nonimmigrant so that it might employ him on a temporary basis in a "specialty
19
              occupation" pursuant to 8 U.S.C. § 1101(a)(15)(H)(i)(B).
20

21
                               STATEMENT OF UNDISPUTED FACTS1
22

23   1
       All of the facts referenced in the complaint were filed with, or by, the USCIS in this matter and
24   so should be in the administrative record. The proceeding before the agency did not involve any
25
     factual disputes.

26
         COMPLAINT                                    Michael E Piston (P34568)
                                                      Attorney for the Plaintiff
27                                                    225 Broadway, Ste 307
                                                      New York, NY 10007
28                                                    646-845-9895
                                                      michaelpiston4@gmail.com


                                                   -1-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 2 of 20




 1        1. Axtria is a Big Data and Analytics company which combines industry knowledge,

 2           analytics and technology to deliver solutions that help its clients make better data
 3
             driven decisions.
 4
          2. Axtria partners deeply with clients to accelerate profitable growth by building
 5
             capabilities and a culture of data-driven decision making. Axtria serves clients with a
 6

 7           strong onshore presence, and has built a global delivery model that is committed to

 8           delivering high quality, high-impact solutions for its clients and to building a world-
 9
             class firm with enduring value with efficient execution, innovation and virtualization.
10
          3. Axtria engages with innovative solution design, and its “everything-as-a- service”
11
             approach adapts to its clients' changing business needs - turning services on/off,
12

13           scaling resources to support product launches, etc.

14        4. Established in New Jersey in 2009, Axtria had, at the time this petition was filed,
15
             approximately 240 employees in the U.S. and annual revenue of about $52.2 Million.
16
             Exhibit 2 at 9.
17
          5. On April 11, 2019, Axtria, Inc. filed a Form I-129 upon Rishabh Khurana’s behalf
18

19           seeking to classify him as an H-1B nonimmigrant to be employed by it as a Sr.

20           Associate- Business Intelligence. Exhibit 2.
21
          6. Axtria’s petition indicated that the duties of Ms. Khurana’s position would be a
22
             follows:
23
             1. Understand the client's business and define project needs.
24

25

26
     COMPLAINT                                    Michael E Piston (P34568)
                                                  Attorney for the Plaintiff
27                                                225 Broadway, Ste 307
                                                  New York, NY 10007
28                                                646-845-9895
                                                  michaelpiston4@gmail.com


                                               -2-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 3 of 20




 1                  •   Elicit requirements using interviews, document analysis, requirements

 2                      workshops, task and workflow analysis.
 3
                    •   Critically evaluate information gathered from multiple sources, reconcile
 4
                        conflicts, decompose high-level information into details, abstract up from
 5
                        low-level information to a general understanding, and distinguish user
 6

 7                      requests from the underlying true needs.

 8                  •   Identify geographic trends that might impact the business strategy.
 9
                    •   Find out the key questions that need to be answered to reach identify
10
                        Client's requirements.
11
             2. Decide the Analytic Process, Technology and Data for client business needs.
12

13                  •   Under Manager guidance, for above defined project needs, discuss,

14                      develop and deploy appropriate process and methodologies to meet
15
                        business needs.
16
                    •   Identify the right analytical technique/techniques that can help answer the
17
                        key business question with the team, including marketing strategies for
18

19                      future product development or to improve sales of existing products.

20                  •   Decide upon the tools and technology to be used for analysis.
21
                    •   Build a hypothesis and the select the data required to proceed with the
22
                        analysis.
23
                    •   Identify the sources of data and ways to access them.
24

25
                    •   Evaluate and interpret the results as tangible business solutions.

26
     COMPLAINT                                     Michael E Piston (P34568)
                                                   Attorney for the Plaintiff
27                                                 225 Broadway, Ste 307
                                                   New York, NY 10007
28                                                 646-845-9895
                                                   michaelpiston4@gmail.com


                                                 -3-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 4 of 20




 1           3. Solution Delivery -

 2                  • Adhere to project plans and work schedules to meet Project's objectives and
 3
                        priorities;
 4
                    • Aid on timely and smooth project delivery as per client requirements/KPis.
 5
                    • Support Quality Assurance in deliverables across the Analytics and
 6

 7                      Technology teams.

 8                  • Provide support during analytics solution delivery and implementation
 9
                        phase.
10
                    • Support design of visualization tools to ensure effective communication of
11
                        project results and Axtria's capabilities;
12

13           4. Business Development and Axtria's Capabilities Development.

14                  •    Work closely with the Technology and Product Management groups to
15
                         ensure ongoing refinement of our analytical tools and development of new
16
                         client solutions;
17
                    •    Drive analysis and problem solving and advance Axtria's sales and
18

19                       marketing capabilities;

20                  •    Under guidance from Managers: contribute high quality content for Axtria
21
                         Institute's training and other capability building initiatives.
22
          7. Following a USCIS request for further evidence that the job requires a specialized
23
             degree, Exhibit 3, Axtria provided it with an over 5 page statement explaining in
24

25
             detail, course by course, how the skills Mr. Khurana learned in his Bachelor of

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                 -4-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 5 of 20




 1           Technology degree program in Electronics and Communication Engineering were

 2           necessary to successfully perform the duties of the position. Exhibit 6 at 232-237.
 3
          8. This response also included, in response to USCIS’s request, a substantially more
 4
             detailed description of the duties of the offered position, as follows:
 5
             1) Understand the client's business and define project needs /Business requirement
 6

 7               life cycle - (25% of Time Spent)

 8               a) Elicit requirements using interviews, document analysis, requirements
 9
                    workshops, task and workflow analysis.
10
                    i) Work with internal and external stakeholders to gather requirements and
11
                    understand business objective.
12

13                  ii)Validate    requirement    specification       documents   outlining   business

14                     information, data with time lines.
15
                 b) Critically evaluate information gathered from multiple sources, reconcile
16
                    conflicts, decompose high-level information into details, abstract up from
17
                    low-level information to a general understanding, and distinguish user
18

19                  requests from the underlying true needs.

20                  i) Analyze multiple types of data sources, data attributes and integration
21
                        methodology to finalize the benchmarks to fulfill business objective.
22
                    ii) Create high-level data models to map Entity-Framework Relationship
23
                        diagram into a data warehouse or for use in reporting tools drawing on
24

25
                        multiple data sets.

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                 -5-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 6 of 20




 1                  iii) Run checks on data files to assess and evaluate data definition,

 2                  completeness, granularity, type and integrity.
 3
                 c) Find out the key questions that need to be answered to identify Client's
 4
                    requirements.
 5
                    i) Eye ball the data sources and data dictionaries to break down client
 6

 7                      objectives into quantifiable questions that can generate insights from raw

 8                      data.
 9
                    ii) Identify business specific KPI (Key Perfonnance Indicators) with help
10
                        from key stakeholders to build right metrics for analysis that adds value
11
                        proposition to client.
12

13           2) Decide the Analytic Process, Technology and Data for client business needs -

14               (30% of Time Spent)
15
                 a) Under Manager guidance, for above defined project needs, discuss, develop
16
                    and deploy appropriate process and methodologies to meet business needs.
17
                    i) Analyze and break down business questions into technical tasks and
18

19                      develop project execution plan with team.

20                  ii) Discover the IT architecture to develop marketing and analytics data mart.
21
                 b) Decide upon the tools and technology to be used for analysis.
22
                    i) Conduct a detailed assessment of client's technology need in consultation
23
                        with stakeholders and IT teams to calibrate optimized delivery of services
24

25
                        to client.

26
     COMPLAINT                                     Michael E Piston (P34568)
                                                   Attorney for the Plaintiff
27                                                 225 Broadway, Ste 307
                                                   New York, NY 10007
28                                                 646-845-9895
                                                   michaelpiston4@gmail.com


                                                 -6-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 7 of 20




 1                  ii) Choose the right technologies and tools to upgrade or implement systems

 2                      around ETL, database, reporting/dashboards, predictive modeling.
 3
                 c) Identify the sources of data and ways to access them.
 4
                    i) Compare multiple data sources and their effectiveness to provide required
 5
                        market intelligence.
 6

 7                  ii) Work with IT team to decide technology to store, access and process

 8                      multiple heterogenous data sources on servers.
 9
                 d) Build a hypothesis and then select the data required to proceed with the
10
                    analysis.
11
                    i) Process and transform the data according to the business rules in ETL
12

13                      tools like Informatica, DataStage, Business Objects, Cognos, SQL etc.

14                  ii) Work with team to develop and validate hypothesis influencing business
15
                        questions to narrow down the data selection exercise.
16
                    iii) Generate and process master data file in containing all important variables
17
                        with overlapping timeframe using database management tool.
18

19               e) Identify the right analytical technique/techniques that can help answer the key

20                  business question with the team, including marketing strategies for future
21
                    product development or to improve sales of existing products.
22
                    i) Application of business intelligence tools and methods as well as
23
                        advanced statistical, econometric and optimization models and algorithms
24

25
                        to answer the business problem.

26
     COMPLAINT                                    Michael E Piston (P34568)
                                                  Attorney for the Plaintiff
27                                                225 Broadway, Ste 307
                                                  New York, NY 10007
28                                                646-845-9895
                                                  michaelpiston4@gmail.com


                                               -7-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 8 of 20




 1                  ii) Develop new statistical models as well as provide analysis through

 2                      existing models using tools such as R, Python or SAS.
 3
                 f) Identify trends that might impact the business strategy.
 4
                    i) Provide promotional effectiveness studies, ROI (Return on Investment)
 5
                        analysis and perform ad-hoc analysis for various marketing programs.
 6

 7                  ii) Measure the interaction and quantify the impact of variables on outcome

 8                      metric to answer business questions.
 9
                    iii) Identify key customers segments by market splits (geography, volume
10
                        decile etc.)
11
                    iv) Perform payers, brand, patient analytics across market segments.
12

13                  v) Analyze data to find patterns and significant variables influencing

14                      business decision using R, Microsoft Excel, SQL Server Management
15
                        Studio.
16
                 g) Evaluate and interpret the results as tangible business solutions.
17
                    i) Measure and evaluate model performance and results accuracy and report
18

19                      the   significant   findings   to   client,    including   test   analysis   and

20                      recommendations for future program.
21
             3) Solution Delivery- (30% of Time Spent)
22
                 a) Adhere to project plans and work schedules to meet Project's objectives and
23
                    priorities;
24

25

26
     COMPLAINT                                     Michael E Piston (P34568)
                                                   Attorney for the Plaintiff
27                                                 225 Broadway, Ste 307
                                                   New York, NY 10007
28                                                 646-845-9895
                                                   michaelpiston4@gmail.com


                                                -8-
            Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 9 of 20




 1                  i) Work with senior colleagues to schedule weekly client meetings, and

 2                  follow-ups with internal teams to track the project progress.
 3
                    ii) Proactively flag and/or resolve the possible bottlenecks that can cause
 4
                    delays in project plans.
 5
                 b) Aid on timely and smooth project delivery as per client requirements.
 6

 7                  i) Responsible for a successful and timely delivery of assigned module/

 8                      components /phases of a project.
 9
                 c) Provide quality assurance and support during analytics solution delivery and
10
                    implementation phase.
11
                    i) Support client in integrating their products/environment with solution
12

13                      delivery.

14                  ii) Conduct or coordinate tests to ensure that deliverables are consistent with
15
                        defined needs.
16
                    iii) Apply sound files and data management tests to ensure quality
17
                        deliverables.
18

19                  iv) Share specialized knowledge of delivered tools/ applications/ analytic

20                      services with the client by organizing workshops.
21
                 d) Support design of visualization tools to ensure effective communication of
22
                    project results and Axtria's capabilities
23
                    i) Responsible for laying out data driven findings, insights and
24

25
                        recommendations and presenting it to clients at the end of projects.

26
     COMPLAINT                                     Michael E Piston (P34568)
                                                   Attorney for the Plaintiff
27                                                 225 Broadway, Ste 307
                                                   New York, NY 10007
28                                                 646-845-9895
                                                   michaelpiston4@gmail.com


                                                -9-
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 10 of 20




 1                  ii) Leverage latest visualization and analytical tools to prepare high quality

 2                         reports/dashboards and visuals using tools like Excel, R, SQL,
 3
                           Tableau/QlikView and others to display data insights, results and
 4
                           recommendations.
 5
                    iii) Maintain or update business intelligence tools, databases, dashboards,
 6

 7                         predictive models.

 8           4) Business Development and Axtria's Capabilities Development - (15% of Time
 9
                 Spent)
10
                 a) Work closely with the Technology and Product Management groups to ensure
11
                    ongoing refinement of our analytical tools and development of new client
12

13                  solutions;

14                  i)     Enhance data models to deploy new data pipelines in Axtria's product
15
                           Marketing IQ.
16
                    ii) Contribute in developing machine learning models to incorporate new
17
                           features like Next Best Action, Real-time reporting to Axtria's tools.
18

19                  iii)    Disseminate     information    regarding      tools,   reports,   or   metadata

20                         enhancements.
21
                 b) Drive analysis and problem solving and advance Axtria's sales and marketing
22
                    capabilities
23

24

25

26
     COMPLAINT                                       Michael E Piston (P34568)
                                                     Attorney for the Plaintiff
27                                                   225 Broadway, Ste 307
                                                     New York, NY 10007
28                                                   646-845-9895
                                                     michaelpiston4@gmail.com


                                                 - 10 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 11 of 20




 1                  i) Analyze, test and report competitors' tools and services. Create analytical

 2                      reports explaining strengths of our tool and their value propositions to the
 3
                        client.
 4
                    ii) Provide client's feedback to product managers regarding features
 5
                        enhancement and client specific issues with existing version.
 6

 7               c) Under guidance from Managers: contribute high quality content for Axtria

 8                  Institute's training and other capability building initiatives.
 9
                    i) Lead instructor of Axtria Institute for Business Intelligence and Machine
10
                        Learning training involving tools like R, Python, SQL, Tableau.
11
                    ii) Create/update course content, create/ review assignments.
12

13        9. Axtria also submitted an Expert Opinion Evaluation of the given position, by Dr.

14           Jared Ligatti, Ph.D., Professor of Computer Science and Engineering, University of
15
             South Florida - EXHIBIT 4 at 20 et seq., opining that:
16
                “there is overwhelming evidence to suggest that the Senior Associate – Business
17
                 Intelligence position is sufficiently complicated so as to require a Bachelor’ degree
18

19               in Computer Science or a related field”.

20              “any individual lacking a Bachelor’s degree (or its equivalent) in these fields
21
                 would not be able to perform these duties to the degree Axtria, Inc. requires for the
22
                 continuous execution of its business operations”.
23
                “the Senior Associate – Business Intelligence position with Axtria, Inc. qualifies as
24

25               a specialty occupation”.

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 11 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 12 of 20




 1        10. Axtria also submitted evidence that the job offered qualifies as specialty occupation as

 2           petitioner has a history of hiring candidates with a degree in computer science or
 3
             directly related field employed in similar positions as the beneficiary, for who the
 4
             petitioner has/ had filed H1B petitions under Occupational Code and Title
 5
             15.1199.08 Business Intelligence Analysts, which same as the beneficiary,
 6

 7           performing substantially similar job duties as beneficiary.

 8        11. All of the other incumbents of this position hold at a Bachelor’s or Master’s degree in
 9
             Computer Science or a directly related field or its equivalent.
10
          12. Axtria also submitted copy of its Business Intelligence Analysts’ degree certificates
11
             and notices of H1B petition approvals, as evidence that Axtria always requires a
12

13           Bachelor’s degree or its equivalent in Computer Science or a directly related field for

14           the Business Intelligence Analysts.
15
          13. On November 21, 2019 the USCIS issued a decision denying Axtria’s petition upon
16
             behalf of Risabh Khurana.
17
          14. This decision mentioned that that the petitioner submitted in a letter in response to the
18

19           request for evidence, it did not even acknowledge, must less respond to, the

20           petitioner’s point by point explanation of how the skills which Mr. Khurana learned
21
             in his degree program were necessary to perform the duties of the position.
22
          15. Further, while the decision conceded that Axtria “provided a list of 10 employees and
23
             included the educational credentials and previously approved I- 797 notices for those
24

25
             Employees” and that “ each individual you provided education credentials for has at

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 12 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 13 of 20




 1           least a bachelor's degree in computer science or related field” it nevertheless

 2           dismissed this as evidence that Axtria normally requires a degree or its equivalent for
 3
             the position because      “aside from your statements, you have not submitted
 4
             documentary evidence to establish that these individuals have previously held the
 5
             position of Senior Associate Business Intelligence or have been compensated for
 6

 7           performing duties in the Senior Associate Business Intelligence position. Therefore,

 8           you have not demonstrated that you have historically hired individuals who hold at
 9
             least a bachelor’s degree in a specific specialty, or its equivalent, for employment as a
10
             Developer User Interface (sic).
11
          16. Accordingly, the Decision denied Axtria’s petition to classify Mr. Khurana as a
12

13           nonimmigrant under 8 U.S.C. § 1101(a)(15)(H)(i)(B) and to change his nonimmigrant

14           status to H-1B.
15
                     THE COURT HAS SUBJECT JURISDICTION OVER THIS MATTER.
16
          17. Being a civil action against the United States arising under the Immigration and
17
             Nationality Act, 8 U.S.C. § 1101, et. seq., and the Administrative Procedure Act, 5
18

19           U.S.C. § 701, et. seq., both laws of the United States, original jurisdiction over this

20           matter is vested in this Court by 28 U.S.C. § 1331.
21
                     THE PLAINTIFF HAS STANDING TO BRING THIS ACTION
22
          18. As the D.C. Circuit Court of Appeals said in finding that the beneficiary of a labor
23
             certification filed by a potential employer had standing to seek judicial review under
24

25

26
     COMPLAINT                                     Michael E Piston (P34568)
                                                   Attorney for the Plaintiff
27                                                 225 Broadway, Ste 307
                                                   New York, NY 10007
28                                                 646-845-9895
                                                   michaelpiston4@gmail.com


                                               - 13 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 14 of 20




 1           the Administrative Procedure Act (APA) of its denial, even though the prospective

 2           employer was not a party to the action:
 3
             Neither the statute's text, structure, nor legislative history supplies the requisite "clear
 4
             and convincing evidence" of a preclusive purpose. Abbott Labs. v. Gardner, 387 U.S.
 5
             136, 141, 18 L. Ed. 2d 681, 87 S. Ct. 1507 (1967); see also Shook v. District of
 6

 7           Columbia Fin. Responsibility & Management Assistance Auth., 328 U.S. App. D.C.

 8           74, 132 F.3d 775, 778-79 (D.C. Cir. 1998). Unlike in Block v. Community Nutrition
 9
             Inst., 467 U.S. 340, 348, 81 L. Ed. 2d 270, 104 S. Ct. 2450 (1984), for example,
10
             where the statute itself set forth a regulatory regime that omitted mention of certain
11
             parties, giving rise to an inference that those parties were precluded from litigating in
12

13           court, see Block, 467 U.S. at 349, there is no indication here that Congress itself

14           considered the mechanism by which the Secretary of Labor would make labor
15
             certification decisions, or how (and at the request of whom) such decisions would be
16
             reviewable in the federal courts. And while the legislative history indicates that
17
             Congress intended to restrict further the admission of alien workers when it amended
18

19           the statute in 1965, see S. REP. No. 748, 89th Cong., 1st Sess. (1965), reprinted

20           in 1965 U.S. CODE CONG. & ADMIN. NEWS 3328, 3333, that does not speak to
21
             the question whether the class of aliens deserving of admission under the statute
22
             have standing to challenge in court the Secretary's decision to the contrary. The
23
             regulatory regime is completely a creation of the Labor Department's regulations, and
24

25
             under the Administrative Procedure Act, it is only statutes, not agency regulations,

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 14 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 15 of 20




 1           that   can   preclude    otherwise    available     judicial       review. See 5   U.S.C.   §

 2           701(a)(1); Gladysz, 595 F. Supp. at 53-54. In light of the presumption of judicial
 3
             review, see McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 496 (1991); Bowen v.
 4
             Michigan Academy of Family Physicians, 476 U.S. 667, 670 (1986), we cannot
 5
             conclude (despite our suspicions) that Congress intended to preclude the alien from
 6

 7           challenging labor certification denials without the alien's employer. See Block, 467

 8           U.S. at 351 (holding that, where substantial doubt about congressional intent exists,
 9
             the general presumption favoring judicial review is controlling).
10

11           Ramirez v. Reich, 156 F.3d 1273, 1276 (1998)

12
          19. Here likewise neither the INA’s text, structure nor legislative history supplies the
13

14           requisite “clear and convincing purpose” of an intent to preclude the beneficiary of a

15           nonimmigrant visa petition from seeking judicial review of a denial.
16        20. Accordingly, here as in Ramirez, there is no basis for concluding that Congress
17
             intended to preclude the beneficiary of an application for immigration benefits filed
18
             by his prospective employer from seeking judicial review of a denial of the same
19

20
             without said employer.

21        21. Therefore the plaintiff has standing to bring this action even without his prospective
22           employer as a party.
23

24

25

26
     COMPLAINT                                     Michael E Piston (P34568)
                                                   Attorney for the Plaintiff
27                                                 225 Broadway, Ste 307
                                                   New York, NY 10007
28                                                 646-845-9895
                                                   michaelpiston4@gmail.com


                                               - 15 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 16 of 20




 1                   PLAINTIFF HAS NO ADMINISTRATIVE REMEDIES TO EXHAUST

 2        22. The beneficiary has no right to administratively appeal USCIS’s denial of his
 3
             employer’s petition to classify him as an H-1B nonimmigrant, 8 C.F.R.
 4
             §214.2(h)(10)(ii)(2018), nor the denial of his application for extension of stay. Id.
 5
             Therefore he cannot be said to have failed to exhaust his administrative remedies,
 6

 7           because he has none.

 8
                     THE DECISION IS UNLAWFUL AND SHOULD BE SET ASIDE
 9

10        23. 5 U.S.C. § 706 provides in material part that:
11
                     To the extent necessary to decision and when presented, the reviewing court
12
                     shall decide all relevant questions of law, interpret constitutional and statutory
13
                     provisions, and determine the meaning or applicability of the terms of
14

15                   an agency action. The reviewing court shall—

16                   …
17
                     (2) hold unlawful and set aside agency action, findings, and conclusions found
18
                     to be—
19
                     (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
20

21                   accordance with law;

22        24. Inasmuch as the instant decision was arbitrary and not in accordance with law, this
23
             Court should find it unlawful and set is aside.
24

25

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 16 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 17 of 20




 1                                            COUNT I

 2      THE DECISION IS ARBITRARY AND CAPRICIOUS BECAUSE IT IGNORED
 3
                    EVIDENCE CONTRADICTING ITS POSTION

 4        25. The USCIS entirely disregarded Axtria’s careful explanation that the job offered

 5           was so specialized and complex as to require a specialized degree by showing
 6
             how the skills which Risabh Khurana learned in his degree program was
 7
             necessary to perform the duties of the offered position.
 8
          26. ("[A]n agency cannot ignore evidence contradicting its position." Genuine Parts Co.
 9

10           v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v. Hogen, 613 F.3d

11           190, 194, 392 U.S. App. D.C. 25 (D.C. Cir. 2010)).
12
          27. Inasmuch as the decision ignored the petitioner’s explanation of how Mr. Khurana’s
13
             coursework was necessary to perform the duties of the position, and therefore the
14
             duties of the position were so specialized and complex as to require a specialized
15

16           degree, the decision denying this petition was arbitrary. Stellar IT Sols., Inc. v. United

17           States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *23
18

19
                                              COUNT II
20

21
       THE DECISION IS NOT IN ACCORDANCE WITH LAW BECAUSE THE USCIS
22         FAILED TO APPLY THE PREPONDERANCE OF LAW STANDARD

23        28. As noted above, the decision conceded that Axtria “provided a list of 10 employees
24           and included the educational credentials and previously approved I- 797 notices for
25

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 17 -
           Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 18 of 20




 1           those Employees” and that “each individual you provided education credentials for

 2           has at least a bachelor's degree in computer science or related field”
 3
          29. it nevertheless dismissed this as evidence that Axtria normally requires a degree or its
 4
             equivalent for the position for no other reason that because “aside from your
 5
             statements, you have not submitted documentary evidence to establish that these
 6

 7           individuals have previously held the position of Senior Associate Business

 8           Intelligence or have been compensated for performing duties in the Senior Associate
 9
             Business Intelligence position.
10
          30. The mere fact that the petitioner does not submit additional probative evidence in
11
             support of his position is not a sufficient reason to deny the petition where the
12

13           evidence it does provide establishes its position by a preponderance of evidence.

14           Matter of Chawathe, 25 I & N Dec. 369, 375 (2010).
15
          31. Even non-corroborated testimony is sufficient to establish a point by a preponderance
16
             of evidence when there is no evidence in the record to contradict it, even if the trier of
17
             fact believes that additional evidence should have been provided. See, e.g., Lara v.
18

19           Lynch, 789 F.3d 800, 804-05 (7th Cir. 2015) (Single witness’s testimony that he

20           married his wife in good faith sufficient to establish it by a preponderance of evidence
21
             even though the BIA held that he should have provided corroborating evidence);
22
             Vera-Villegas v. INS, 330 F.3d 1222, 1234 (9th Cir.2003). (“The decision of the IJ to
23
             reject Vera's testimonial evidence because it lacked supporting contemporaneous
24

25
             documentation is unreasonable and contrary to the established method by which we

26
     COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 18 -
              Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 19 of 20




 1              litigate matters in our justice system, including in administrative hearings., Gaur v.

 2              Gonzalez, 124 F. App'x 738 (3d Cir. 2005) (finding respondent’s and his
 3
                grandmother’s testimony sufficient to establish that he married his wife in good
 4
                faith), United States v. Szuecs, 1958 U.S. App. LEXIS 3784 (D.C. Cir 1958)
 5
                (rejecting the Secretary of Agriculture’s argument that “Szuecs' testimony concerning
 6

 7              reduction to practice was not corroborated” where that testimony was corroborated

 8              only by other testimony. Szuecs v. United States, 139 F. Supp. 464 (D.D.C. 1956),
 9
                United States v. Green, 437 F. Supp. 2d 38, 42 (D.D.C. 2006) (Finding the
10
                defendant’s uncorroborated testimony sufficient to show that his arrest was illegal by
11
                a preponderance of evidence despite the testimony of two police officers and physical
12

13              evidence to the contrary), United States v. 908 T St. N.W., 770 F. Supp. 697 (D.D.C.

14              1991) (testimony of 2 witnesses established by a preponderance of evidence that the
15
                homeowner did not knowingly allow his residence to be used for drug dealing despite
16
                police testimony and extensive physical evidence to the contrary), Wye Oak Tech.,
17
                Inc. v. Republic of Iraq, 2019 U.S. Dist. LEXIS 145330, *53, 2019 WL 4044046
18

19              (testimony of witnesses alone sufficient to establish the existence of a contract).

20          32. Accordingly, the USCIS’s decision denying Axtria petition in material part merely
21
                because it did not submit additional probative evidence was not in accordance with
22
                law.
23
     WHEREFORE this Court should find the USCIS’s unlawful on account of it being arbitrary and
24

25
     not in accordance with law, hold it unlawful and set it aside.

26
      COMPLAINT                                        Michael E Piston (P34568)
                                                       Attorney for the Plaintiff
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                   - 19 -
              Case 1:20-cv-00847-BAH Document 1 Filed 03/30/20 Page 20 of 20




 1   FURTHER, inasmuch as the USCIS has unreasonably delayed a lawful adjudication of Axtria’s

 2   petition though its unlawful denial, this Court should exercise its authority under 5 U.S.C. §
 3
     706(1) to order USCIS to issue a lawful decision in this matter no more than 30 days after its
 4
     decision herein.
 5

 6
     Respectfully Submitted
 7
     s/ Michael E. Piston
 8
     Michael E. Piston
 9
     Attorney for the Plaintiff
10   Dated: 03/23/2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      COMPLAINT                                     Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michaelpiston4@gmail.com


                                                - 20 -
